Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a response to Applicant’s communication filed on June 17, 2022.  Application No. 17/262,005, is a 371 of PCT/US19/43527, filed July 25, 2019, which claims the benefit of U.S. Provisional Application No. 62/703,183, filed July 25, 2018.  In a preliminary amendment filed January 21, 2021, Applicant cancelled claims 2, 5-13, 16, 18, 21-26, 28, 31-35, 37-40, 42-43, 46-50, 52, 54-55, 58, 61-69, 72, 74, 77-82, 84, 87-91, 93-96, 98-99, 102-106, 108, 110-111, 114, and 115.  Claims 1, 3, 4, 14, 15, 17, 19, 20, 27, 29, 30, 36, 41, 44, 45, 51, 53, 56, 57, 59, 60, 70, 71, 73, 75, 76, 83, 85, 86, 92, 97, 100, 101, 107, 109, 112, and 113 are pending.
Election/Restrictions
Applicant’s elections without traverse of the invention of Group I and the following compound species: 

    PNG
    media_image1.png
    242
    142
    media_image1.png
    Greyscale
,
in the reply filed on June 17, 2022, are acknowledged.
Claims 57, 59, 60, 70, 71, 73, 75, 76, 83, 85, 86, 92, 97, 100, 101, 107, 109, and 112 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claims 20, 27, 29, 45, 51, 53, and 56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  The elections were made without traverse in the reply filed on June 17, 2022. 
The elected species is allowable.  The search is expanded accordingly.  
	Claims 1, 3, 4, 14, 15, 17, 19, 30, 36, 41, 44, and 113 are examined below. 
Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 14, 15, 17, 19, 30, 36, and 113  are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Cardozo et al., US2006/0293292 A1.  The CAS abstract for Cardozo discloses the following compound and pharmaceutical compositions thereof: 

    PNG
    media_image2.png
    221
    276
    media_image2.png
    Greyscale

(Cardozo et al., citing the CAS Abstract for the compound depicted above; see Cardozo et al., ‘292 publication, para. [0075]-[0090], for pharmaceutical compositions of the compounds disclosed therein.)  This compound reads on a compound of Formula (I), wherein Formula (I), Ring A is an unsubstituted naphthalene; Ring B is halogen (bromo) substituted pyridine; and L1 is -NHC(O)-.

Claims 1, 3, 4, 14, 15, 17, 19, 30, 36, and 41 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zhi et al., 64(1) Acta Crystallographica, Section E: Structure Reports Online (2008).  The CAS abstract for Zhi disclosed the following compound: 

    PNG
    media_image3.png
    306
    343
    media_image3.png
    Greyscale
,
(Zhi et al., citing the CAS Abstract for the compound depicted above.)  This compound reads on a compound of Formula (I), wherein Formula (I), Ring A is a hydroxy substituted naphthalene; Ring B is halogen (chloro) substituted pyridine; and L1 is -NHC(O)-.

Claims 1, 3, 4, 14, 15, 17, 19, and 30  are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Dillehay et al., 3(2) Pharmacology Research & Perspective, 115/1-115/14 (2015).  The CAS abstract for Dillehay discloses the following compound: 

    PNG
    media_image4.png
    275
    344
    media_image4.png
    Greyscale

(Dillehay et al., citing the CAS abstract for the compound depicted above.)  This compound reads on a compound of Formula (I), wherein Formula (I), Ring A is a hydroxy substituted naphthalene; Ring B is halogen (bromo) substituted pyridine; and L1 is -NHC(O)-.

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Rane et al., 15(5) Anti-Cancer Agents in Med. Chem., 548-554 (2015).  The CAS abstract for Rane discloses the following compounds: 

    PNG
    media_image5.png
    200
    440
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    204
    436
    media_image6.png
    Greyscale

(Rane et al., citing the CAS abstract for the compounds depicted above).  These compounds read on compound of Formula (I), wherein Formula (I), Ring A is an unsubstituted naphthalene; Ring B is halogen (bromo) and methyl substituted pyrolle; and L1 is -NHC(O)-.
Claim Objections
Claim 1 is objected to because of the following informalities:  In subgroup L1, R22 is not defined.  It is presumed this is a typo.  R22 is read as R12.  Appropriate correction is required.

Conclusion

Claims 1, 3, 4, 14, 15, 17, 19, 30, 36, 41, and 113 are rejected.

Claim 44 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Kosar can be reached on (571) 272-0913.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY R ROZOF/
Primary Examiner, Art Unit 1625